Citation Nr: 0835968	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from January 2002 to 
May 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction of the veteran's claim was 
transferred to the RO in Wichita, Kansas.

This case was brought before the Board in September 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of her claim, to include providing the 
veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The veteran's left knee disability is manifested by symptoms 
of pain and flexion limited by repetitive motion to 90 
degrees. There is no evidence of ankylosis; subluxation, 
instability, or laxity; or impairment to the tibia or fibula.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a residuals of a left knee disorder, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2003.  The 
RO's August 2002 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by her, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  She was specifically told that it 
was her responsibility to support the claim with appropriate 
evidence.  Finally the letter advised her what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A.  
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An October 2007 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  The 
veteran has not identified any additional records that should 
be obtained prior to a Board decision.  She was afforded VA 
examinations to determine the severity of her left knee 
disorder in April 2003 and November 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran is currently service-connected for residuals of a 
left knee injury, evaluated as 10 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007), for 
limitation of flexion.  The veteran contends that her left 
knee disability is currently characterized by painful 
limitation of motion and instability.  As such, she contends 
that she is entitled to a disability rating in excess of 10 
percent for her service-connected left knee disability.

The Board notes the veteran is not separately rated under 
Diagnostic Code 5261 for limitation of extension of the knee 
or under Diagnostic Code 5257 for instability of the left 
knee.  Under such circumstances, the Board will therefore 
consider (1) whether the veteran is entitled to a rating in 
excess of 10 percent for any limitation of motion of the left 
knee for the appropriate period, and (2) whether the veteran 
is entitled to a separate rating for any instability of the 
left knee.  With regards to the first issue, the Board notes 
that separate ratings under Diagnostic Code 5260 (limitation 
of flexion of the leg) and Diagnostic Code 5261 (limitation 
of extension of the leg) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-04 (September 17, 2004), 
published at 69 Fed. Reg. 59,990 (2004).  Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  The normal 
range of knee motion is 140 degrees of flexion and zero 
degrees of extension.  38 C.F.R. § 4.71, Plate II (2007).  

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion of the leg is limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran's left knee disorder is currently evaluated as 10 
percent disabling under Diagnostic Code 5260 due to 
limitation of flexion.  As was previously discussed, in 
considering the veteran's limitation of motion of her left 
knee disability, the Board must consider whether she is 
entitled to a higher disability rating under Diagnostic Code 
5260 as well as whether a separate compensable evaluation may 
be assigned pursuant to Diagnostic Code 5261.  Also as noted 
above, the Board will consider whether a higher rating is in 
order given consideration of the DeLuca factors.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent for the veteran's left 
knee disability at any point during the appeal period.  In 
this regard, an April 2003 VA examination report indicates 
that the veteran's left knee had flexion limited to 130 
degrees and full extension to zero degrees.  Although the 
veteran reported pain and discomfort, especially when running 
and playing sports, there is no indication that her range of 
motion was additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination.  A November 2007 VA 
examination revealed flexion was accomplished to 110 degrees 
initially and then was limited by pain and repetitive motion 
to 90 degrees.  Extension was full to zero degrees without 
evidence of loss of motion due to repetitive use.  

The Board notes that neither of the veteran's examinations 
reveal flexion limited to 30 degrees or extension limited to 
5 degrees.  Thus, the Board finds that the veteran is not 
entitled to an evaluation in excess of 10 percent under the 
scheduler criteria of Diagnostic Code 5260 or a separate 
compensable rating under 5261.   An increased rating is not 
warranted for limitation of motion upon application of 
38 C.F.R. §§4.40., 4.45 and 4.59 and the holding in Deluca, 
supra.  The most recent VA examination including testing to 
determine if there was a reduction in the range of motion of 
the knee based on pain on use or during flares.  The examiner 
provided the opinion that the veteran would experience an 
additional loss of 20 degrees of flexion resulting in flexion 
being limited to 90 degrees.  This does not equate to a 
rating in excess of 10 percent under Diagnostic Code 5260.   
In light of the evidence above, the Board finds that the 
veteran is not entitled to an evaluation greater than 10 
percent based on limitation of motion.

With regards to instability of the right knee, Diagnostic 
Code 5257 provides for a 10 percent evaluation where there is 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned where there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

The Board finds that a separate evaluation under Diagnostic 
Code 5257 is not warranted for the veteran's left knee 
condition, as there is no competent medical evidence of 
instability of the left knee.  In this regard, the November 
2007 VA examiner found no excessive looseness or laxity of 
the left knee joint.  Furthermore, anterior and posterior 
drawer signs as well as pivot-shift and Lachman's signs, were 
negative.  Since the clinical evidence shows no instability 
of the left knee, the Board finds that the competent evidence 
of record is against a separate evaluation under Diagnostic 
Code 5257 due to recurrent subluxation or lateral 
instability.  

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected left knee condition.  However, no higher or 
separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

The Board acknowledges the veteran's statements that her left 
knee disability is worse than the assigned 10 percent rating.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
veteran's impairment.  Furthermore, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of her service-connected 
left knee disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).  As a 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent for the veteran's left 
knee disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
a left knee disorder is denied.  


____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


